NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LINEAR TECHNOLOGY CORPORATION,
Plaintiff-Appellant, '
V.
MONOLITHIC POWER SYSTEMS, INC.,
Defendant-Appellee.
2011-1637 _
Appea1 from the United States District Court for the
District of De1aware in case no. 06-CV-0476, Chief Judge
Gregory M. S1eet.
ON MOTION
ORDER
Linear Techn0logy Corporation moves without opposi-
tion for a 30-day extension of time, until 1\/lay 2, 2012, to
file its reply brief.
Upon consideration thereof
I'r ls ORDERED THAT:
The motion is granted

LINEAR TECH V. MONOLITHIC POWER
2
FOR THE COURT
MAR 2 9 2012 /S/ mm H0rba1y
Date Jan H0rba1y
cc: J0e1M. Freed, Esq.
Dan L. Bagate1l, Esq.
C1erk
321 Fn.Eo
U.S. COURT DF APFEALS FOH
THE FEDERAL ClRCU|T
ma 2 9 2012
JAN HURBALV
amax
§